Citation Nr: 0514032	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which, in part, denied the 
veteran's claim for service connection for an eye disability.  
The veteran perfected an appeal of this decision.  

The veteran testified before the Board at a personal hearing, 
held by means of video teleconferencing, in December 2004.  
The transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

A current eye disability, if any, did not have its onset in 
active service and is not the result of a disease or injury 
incurred in active service.  


CONCLUSION OF LAW

An eye disability was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in September 2003, prior to the initial 
decision on the claim in December 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the duty to inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the Board observes that the veteran 
was notified by the March 2004 statement of the case (SOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, the VCAA letter sent to the veteran in 
September 2003, which was specifically intended to address 
the requirements of the VCAA, detailed the evidence needed to 
substantiate a claim for service connection, and specifically 
asked for evidence indicating than an eye condition existed 
from military service to the present time.  The letter 
informed the veteran that the RO was requesting service 
medical records from the veteran which would help the RO 
"determine how your claimed disabilities are connected to 
your military service."  The letter listed a number of 
documents that could substitute for service medical records, 
including statements from military medical personnel, 
"buddy" statements and police reports.  Enclosed with the 
letter was a copy of NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data, which the veteran was 
asked to complete in an much detail as possible and return.  
The letter also indicated what evidence was in the RO's 
possession in regards to his claim.  Thus, both the September 
2003 letter and the March 2004 SOC not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Concerning the duty to inform the claimant of the information 
and evidence the VA will seek to provide, the RO informed the 
veteran in the September 2003 letter that VA was responsible 
for getting "records held by a Federal agency or 
department," including things such as "medical records, 
employment records, or records from other Federal agencies."  
The RO also advised him that a VA medical examination would 
be provided if it was necessary to make a decision in his 
claim.  

With regard to notifying the claimant of the information and 
evidence the claimant is expected to provide, the September 
2003 letter indicated that VA would make reasonable efforts 
to get "any private medical evidence that you make us aware 
of and authorize us to obtain on your behalf."  Enclosed 
with the September 2003 letter were copies of VA Form 21-
4142, Authorization and Consent to Release Information, to be 
completed by the veteran for the RO to obtain evidence on the 
veteran's behalf.  The letter explained that it was 
ultimately the veteran's responsibility to make sure his 
claim was supported by appropriate evidence.

Finally, as to requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, the September 2003 letter asked the veteran to "Send 
us any medical reports you have."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the September 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's private 
treatment records. 

The veteran's service medical records are not associated with 
the claims folder.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Court stated that VA must make more than a 
single attempt to locate such records, and must inform the 
veteran of their absence, so that he may independently seek 
to obtain them.  See Hayre, 188 F.3d at 1331-32; see also 
McCormick v. Gober, 14 Vet. App. 39 (2000).  

In this case, the RO has attempted to locate the veteran's 
service medical records.  The RO first submitted a request to 
the National Personnel Records Center (NPRC) on September 
2003, asking for all available military medical and dental 
records and the report of separation of service for the 
veteran.  The RO was informed on October 2003 that there were 
no available service medical records or surgeon general's 
office (SGO) records and that these records were presumed to 
have been destroyed in a July 1973 fire at the NPRC.  The RO 
sent the veteran a letter in October 2003 explaining that the 
RO had not received a response from the veteran in regards to 
his service medical records.  The RO referred to the request 
made in the September 2003 VCAA letter that the veteran 
submit any service medical records in his possession.  The 
veteran did not respond.  A formal finding of unavailability 
of service records was made in October 2003.  

The Board notes that the RO only contacted the NPRC once in 
regards to the veteran's service medical records, which would 
not satisfy Hayre.  However, the Board observes that, where 
records are unavailable, "VA has no duty to seek to obtain 
that which does not exist."  See Counts v. Brown, 6 Vet. App. 
473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  See also Hayre, supra (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).   So it is in this case.
Moreover, without cooperation from the veteran by means of a 
completed NA Form 13055, contacting the NPRC again would be 
an exercise in futility.  As the Court has stated: "VA's . . 
. . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  The Board 
recognizes that the veteran has not been afforded a VA 
examination in connection with his claim and that there is 
otherwise no medical opinion on file addressing the etiology 
of his current eye problems.  For reasons expressed 
immediately below, the Board concludes that no further 
development along these lines is necessary.
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,631 (2001).

The medical record is entirely negative for any evidence of 
eye problems prior to October 2000, over 40 years after the 
veteran left military service.  The only evidence which is 
supportive of the veteran's claim is his own recent 
statements, made in connection with his claim of entitlement 
to VA monetary benefits, which posits a relationship between 
his current eye problem and an eye injury during service.

It is the responsibility of the Board to determine the 
credibility of evidence by evaluating each piece of evidence 
in light of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477 (Fed. Cir. 1997).  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
the absence of medical evidence suggestive of the onset of an 
eye disability during his period of military service or 
evidence suggestive of an etiological relationship between 
such military service and the current eye problems, referral 
of this case for a VA examination or opinion would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which links the veteran's eye problems to his 
period of service would necessarily be based solely on the 
veteran's uncorroborated recent assertions regarding his own 
medical history.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran asked for review by a 
Decision Review Officer (DRO), which was completed with the 
issuance of the March 2004 SOC.  As indicated in the 
Introduction, the veteran provided testimony at a personal 
hearing held by mean of video teleconferencing in December 
2004.  Neither the veteran or his representative has 
indicated the existence of any other evidence that is 
relevant to his appeal.  The Board has carefully considered 
the provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the VCAA.  Accordingly, the Board will proceed 
to a decision on the merits as to the issue on appeal.

Pertinent law and regulations

Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Factual background

The veteran served on active duty from July 1954 to July 
1957.  He reports that he injured his eyes sometime around 
March 1957.  As discussed above, the veteran's service 
medical records are unavailable.

There are no records for almost three decades after service.  
Private records from K.A.B., O.D. are dated from March 1984 
to January 2004.  Dr. K.A.B. submitted a letter dated in 
January 2004.  She indicated that the veteran had reported 
the in-service injury to her.  Dr. K.A.B. noted that the 
veteran had branch retinal vein occlusion, which "first 
showed up on 10/25/00 and still lingers somewhat today."  
Dr. K.A.B. also indicated that there was a "small, faint 
central corneal scar for the right eye, which was likely 
related to a foreign body injury at some time in the past."

The veteran presented testimony at a personal hearing held by 
means of video teleconferencing in December 2004.  At that 
time, he testified that a brake line blew up in his face 
while he was repairing a truck at Fort Ord, California.  He 
stated that an ambulance was called and he was taken to Fort 
Ord Hospital where his eyes were flushed out and bandaged.  
He stated that he lost his vision for about a week and that 
it gradually returned.

Analysis

The veteran is seeking entitlement to service connection for 
an eye disability.  Specifically, he contends that his 
current eye problems are due to an in-service injury while 
working on his truck.  He asserts that a brake line on his 
truck broke, spraying pressurized air and brake fluid into 
his eye and causing him to lose vision for approximately one 
week.  

The Board recognizes that the veteran's service medical 
records are not available for review, presumably having been 
destroyed in a fire at the NPRC in 1973.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Moreover, a 
medical examination would be required to adjudicate this 
claim if the evidence submitted by the veteran indicated that 
the claimed disability or symptoms may be associated with the 
established injury in service.  38 C.F.R. § 3.159 
(c)(4)(i)(C).  However, as discussed below, the competent 
medical evidence in the claims file presents no connection to 
service, as all private treatment records are dated beginning 
almost 30 years post-service and make no mention of an in-
service injury or that it is the cause of the veteran's 
current eye problems.  

Affording the veteran the benefit of the doubt, the Board 
finds the veteran's report of an eye injury while repairing 
his truck in service to be credible.  However, it is not 
enough to merely demonstrate an injury occurred in service.  
Even allowing that an in-service injury to the veteran's eyes 
did occur, he must also have competent medical evidence to 
substantiate that this injury resulted in a chronic eye 
disability and that his current condition is etiologically 
related to service.  See Hickson, 12 Vet. App. at 253.  
Assuming the veteran injured his eyes in service, the Board 
notes that the evidence in this case is insufficient to find 
that such an injury resulted in a chronic eye disability that 
still exists today.

Concerning this, the Board notes that there is no competent 
medical evidence that the veteran's eye disability is chronic 
and continuous.  The first evidence that the veteran received 
treatment for an eye disability is not until October 2000, 
over forty years after discharge from service, when Dr. 
K.A.B. stated that the branch retinal vein occlusion first 
appeared.  Dr. B. stated that the veteran had been a patient 
since 1984, and treatment records show that the veteran had 
been seen for prescriptions for glasses since 1984.  
Concerning this decades-long evidentiary gap between active 
service and the earliest evidence of an eye disability, the 
Board notes that the absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury to the eyes in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing eye complaints, symptoms, or findings 
for many years is itself evidence which tends to show that an 
eye disability did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to a lack of evidence of any eye disability for 
many years after service, there is also no competent medical 
evidence substantiating that the veteran's current eye 
disability is etiologically related to service.  Dr. K.A.B. 
noted that the veteran's small, faint corneal scar of the 
right eye was "likely related to a foreign body injury at 
some time in the past."  However, Dr. K.A.B. did not specify 
that the corneal scar was related to a disease or injury 
incurred in service.  "Some time in the past" could mean 
any time in the 40 years between the diagnosis and service.  

Moreover, the fact that Dr. K.A.B. recounted the veteran's 
in-service injury in her statement does not support an 
etiological relationship to service.  This is merely a 
recitation of the facts as presented to her by the veteran.  
As noted above, a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See 
Reonal, 5 Vet. App. at 460; Moreau, 9 Vet. App. at 395-396; 
Swann, 5 Vet. App. at 233.

Additionally, the veteran did not report an eye injury either 
to VBA or to his health care providers until he filed his 
September 2003 claim, almost five decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  The Board finds the failure of the veteran 
to mention an eye injury to Dr. K.A.B. when he first began 
seeing her in 1984 and passage of almost five decades between 
service and the filing of a claim to be persuasive as to the 
issue of a relationship between  a current eye problem and 
service.

In summary, the record contains no competent medical evidence 
linking a chronic eye disability to the veteran's military 
service.  The evidence of a nexus between active duty service 
and an eye disability is limited to the veteran's own 
statements made after the filing of his claim.  Laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
medical evidence of a nexus between an existing eye 
disability and service, there is no basis upon which to grant 
service connection.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disability is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


